DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104," “302,” and "306" have all been used to designate “baseplate” in at least paras. 0033-0034, 0041-0042 and Figs. 3-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both baseplate and lid.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “, wherein the two-phase heat spreading structure comprises a vapor chamber comprising an evaporator and a condenser” found in at least claim 5 and combination of “porous evaporator, a mesh evaporator, grooves” found in at least claim 7, and “multiport extruded tubes, connected at ends thereof” found in at least claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8, and 12 objected to because of the following informalities: 
Re. claim 5: “an electrical component” in lines 3-4 should be changed to - - the electrical component- - because electrical component is previously mentioned in claim 1. “an electronic component” in line 5 should be changed to - - the electronic component- - because electrical component is previously mentioned in lines 3-4.
Re. claim 8: “an electronic component” in line 5 should be changed to - - the electronic component- - because electrical component is previously mentioned in claim 1.
Re. claim 12: “an electronic component” in line 5 should be changed to - - the electronic component- - because electrical component is previously mentioned in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the lid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “comprising a thermosiphon” does not further limit claim 1 from which is depends because “a thermosiphon” is recited in line 3 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmunds et al. (US 2010/0128436 A1)

Re. claims 1 and 13: Edmunds discloses a heat exchanger (10), comprising:
a baseplate (bottom 18) having a first side (top side near top 18) and a second side (bottom side near 12) opposite the first side, the first side being coupled to a thermosiphon (top 18), one or more electronic components (12) being mounted on the second side, (see fig. 4; para. 0021, 0025-0026)
wherein the baseplate comprises a two-phase (evaporation 32 and condensation 34) heat spreading structure. (see fig. 2; para. 0018-0021)

Re. claim 2: Edmunds discloses comprising a thermosiphon. (vapor chambers and heat pipes as disclosed are types of thermosiphons) (see para. 0014, 0018, 0023-0024)

Re. claim 3: Edmunds discloses wherein the baseplate (bottom 18) comprises side spacing bars (side walls of 18) and a metallic lid (copper or aluminum top surface of 18 near line 46) of the baseplate to provide at least one cavity (24), (see fig. 4; para. 0018, 0023-0026)
wherein support elements (solid elements between adjacent chambers 24) are disposed inside the cavity, and (see fig. 7-10; para. 0030-0033)
wherein the metallic lid forms the second side of the baseplate. (see fig. 4)

Re. claim 4: Edmunds discloses wherein the baseplate (bottom 18) is machined to provide at least a machined volume (24), and (see fig. 4)
wherein a lid (copper or aluminum top surface of 18 near line 46) is flat and coupled with the machined volume. (see fig. 4; para. 0018, 0023-0026)

Re. claim 5: Edmunds discloses wherein the two-phase heat spreading structure (bottom 18) comprises a vapor chamber comprising an evaporator (side near the heat source 12) and a condenser (side away from the heat source), (see fig. 2, 4; para. 0018, 0021)
wherein the evaporator is situated adjacent to a region configured to mount an electrical component (near the heat source 12) and the condenser is situated adjacent to a region which is not configured to mount an electronic component (away from the heat source 12). (see fig. 2, 4, 5)

Re. claim 6: No patentable weight has been given to the method of manufacturing limitations (i.e., “stir friction welding”), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Edmunds discloses: wherein the at least one condenser (side of 18 away from the heat source 12) and the at least one evaporator (side of 18 near the heat source 12) comprise capillary channels. (“capillary action” see para. 0021)

Re. claim 7: Edmunds discloses wherein the baseplate comprises a porous evaporator (wick 26 comprises sintered metal powder), embedded into the baseplate. (para. 0018)

Re. claim 10: Edmunds discloses wherein the at least one condenser and the at least one evaporator are machining-created and comprise a closing lid (they are separately formed and joined together). (see para. 0019)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds et al. as applied to claim 1 above, and further in view of Agostini et al. (US 2017/0094843 A1.

Re. claims 8 and 9: Edmunds fails to disclose:
wherein the two-phase heat spreading structure comprises a pulsating heat pipe comprising at least one evaporator and at least one condenser, and
wherein the at least one condenser is situated adjacent to a region which is not configured to mount an electronic component.
However, Agostini discloses:
A heat exchanger (1) comprising a two-phase heat spreading structure (10):
wherein the two-phase heat spreading structure comprises a pulsating heat pipe (60) comprising at least one evaporator (40’) and at least one condenser(20’), and (see fig. 1A-D; para. 0022-0023)
wherein the at least one condenser is situated adjacent to a region which is not configured to mount an electronic component. (see fig. 1A-D; para. 0037-0041)
Re. claim 9: No patentable weight has been given to the method of manufacturing limitations (i.e., “stir friction welding”), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Agostini discloses: 
wherein the at least one condenser (20’) and the at least one evaporator (40’) comprise capillary channels. (see fig. 1A-D; para. 0021, 0031-0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pulsating heat pipe taught by Agostini in the heat exchanger of Edmunds. One of ordinary skill would have been motivated to do this in order to provide improved compactness and cooling performance. (Agostini para. 0025)

Re. claim 11: Edmunds fails to disclose:
wherein the at least one condenser and the at least one evaporator comprise multiport extruded tubes, connected at ends thereof.
However, Agostini discloses:
wherein the at least one condenser and the at least one evaporator comprise multiport extruded tubes (10), connected at ends thereof. (see fig. 2-4;para. 0045-0048)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiport extruded tubes taught by Agostini in the heat exchanger of Edmunds. One of ordinary skill would have been motivated to do this in order to provide efficient heat transfer and ensure high cooling performance. (Agostini para. 0048)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds et al. as applied to claim 1 above, and further in view of Agostini et al. (US 2017/0013747 A1).

Re. calim 12: Edmunds fails to disclose:
wherein the two-phase heat spreading structure comprises a capillary loop heat pipe comprising a capillary evaporator, which is embedded into the baseplate, and
wherein the capillary evaporator is situated adjacent to a region which is configured to mount an electronic component.
However, Agostini discloses:
A heat exchanger (3) comprising a two-phase heat spreading structure (14):
wherein the two-phase heat spreading structure comprises a capillary loop heat pipe (CLHP) comprising a capillary evaporator (1), which is embedded into the baseplate (10), and (see fig. 1-4; para. 0013-0015)
wherein the capillary evaporator is situated adjacent to a region which is configured to mount an electronic component (11). (see fig. 4; para. 0016-0020)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a capillary loop heat pipe comprising a capillary evaporator as taught by Agostini in the heat exchanger of Edmunds. One of ordinary skill would have been motivated to do this in order to remove heat while being orientation free in order to easily implement in a product. (Agostini para. 0017)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agostini (US 2017/0181319 A1) discloses a heat exchanger having multiple evaporators and multiple condensers in the form of a thermosiphon. Laurila (US 2017/0059253 A1) discloses a heat exchanger comprising both a cold plate/liquid heat sink and a thermosiphon combined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 23, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835